Citation Nr: 1436897	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  13-21 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Buffalo, New York.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a July 23, 2014 hearing before a Veterans Law Judge at the Board in Washington, DC.  However prior to the hearing the Veteran wrote to the Board and stated that he was unable to travel to Washington, DC.  He requested that he be provided a Video Conference hearing before a Veterans Law Judge at the Buffalo RO, rather than a hearing in Washington DC.  This case must be remanded in order to satisfy the Veteran's hearing request.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Video Conference hearing before a Veterans Law Judge at the Buffalo, New York RO.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



